 

Exhibit 10.1

 

ENZON PHARMACETICALS, INC

Amended and Restated 2013 Outside Director Compensation Plan

 

Annual Retainers:

 

On an annual basis, outside directors will receive:

 

 * a cash retainer of $30,000



 * an additional cash retainer of $10,000 for services as chair of the Audit and
   Finance Committee; and



 * an additional amount cash retainer of $5,000 for services as a member of the
   Audit and Finance Committee

The cash elements above are to be paid quarterly at the end of each quarter,
beginning with the third quarter of calendar 2013.

